DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 07/09/2019 has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both sensing unit and output unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: In Figure 1, both sensing unit and output unit are represented by reference character 140.  It appears that sensing unit was intended to be reference character 130 based on paragraph [0070] of the specification.

The drawings are objected to because there is no reference character 221 shown in Figure 5, even though it appears to have been intended to in paragraphs [0112] and [0113].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005], line 2: “there are a way” should be changed to “there are ways”.
 Paragraph [0063], lines 9 and 11-12: “location information module 115” should be changed to “location information module 113”.
 Paragraph [0069], line 4: “The user input unit 123” should be changed to “The user input unit 122”.
Paragraph [0083], line 2: “The interface unit 160” should be changed to “The interface unit 150”.
Paragraph [0096], line 2: “garneted” should be changed to “generated” or “garnered”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "provided under the first board" in claim 4 (lines 1-2) is a relative term which renders the claim indefinite.  The term "provided under the first board" is not It is unclear what the boundaries are for a “provided under the first board” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (WO 2017/069509).  Park (WO 2017/069509) claims benefit to the priority filing .

Regarding claim 1, Park teaches (Figure 1) a skin care device (abstract, paragraph [0049]), comprising: (Figure 1, element 11 – main body housing) a housing forming an exterior (see at least paragraph [0051]); (Figure 5, elements 12 – temperature control unit, 121 – Peltier element, 125 – heat sink, 126 – heat sink body, 128 – heat dissipation fins) a heat transfer bracket provided to one end of the housing (see at least paragraphs [0089]-[0091]); (Figure 3, elements 16 – light irradiator, 161 – light emitting element, 162 – light transmitting body, 163 – light transmitting pin) a light source unit installed at the one end of the housing (see at least paragraphs [0082]-[0085]); (Figure 3, elements 162 – light transmitting body, 163 – light transmission pin) a light transfer bracket including a light-transmissive material (see at least paragraphs [0084]-[0085] – The light transmitting body is made of a transparent material, and the light transmitting pin can be integrally formed with the light transmitting body), (Figure 3, elements 20 - brush, 21 – brush body, 22 - brush pin, 162 – light transmitting body, 163 – light transmission pin) the light transfer bracket covering the light source unit by being fixed to the housing (see at least paragraphs [0080]-[0082], [0087] – The light transmitting body can have a ring shape coupled to the outer circumference of the brush body, e.g., bracket); (Figure 3, element 20) a skin measurement sensor externally projected by passing through a first hole formed in the light transfer bracket (paragraph [0122] – The temperature sensor capable of measuring the temperature of the brush is thermally connected to the brush and electrically connected to the control unit, thereby measuring the temperature of the skin.  One of ordinary skill in the art would recognize the brush pin as a “first hole” through which the temperature sensor is being externally projected to measure the temperature of the skin); and (Figures 4 and 5, element 171 – main board) a first board having the light source unit mounted thereon, the first board spaced apart from the skin measurement sensor (see at least Paragraphs [0102]-[0104] – A control circuit is formed on the main substrates (boards).  The control circuit includes the light irradiation unit.  One of ordinary skill in the art would recognize that this is evidence that the light source unit is mounted on the main board 171.).

Regarding claim 3, Park teaches the skin care device of claim 1, further comprising (Figure 3) a connection wire electrically connected to the skin measurement sensor and the first board through a second hole formed in the first board (paragraph [0122] – the temperature sensor is electrically connected to the control unit, which is mounted on the main board.  One of ordinary skill in the art would know that there would be some form of connection wire to form the electrical connection.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO 2017/069509).  Park (WO 2017/069509) claims benefit to the priority filing date of KR 10-2015-0145124, filed 10/19/2015.  References are made to the English Translation of WO 2017/069509, attached to file wrapper.

Regarding claim 9, Park teaches the skin care device of claim 1, as indicated hereinabove.  Park does not explicitly teach the limitations of instant claim 9, that is wherein the light source unit comprising: 4 first light source units corresponding to a red visible light range; and 8 second light source units corresponding to a near-infrared range, wherein the 4 first light source units are arranged in a circular form on the first board and wherein every 2 of the 8 second light source units are arranged in each space between the first light source units along the circular form.
Park teaches that when a far-infrared ray emitting material is coated on the surface of the brush body and the surface of the brush pin, far-infrared rays having a high skin penetration force are emitted when the temperature of the brush body is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Park to arrive at the claim limitations of instant claim 9.  One of ordinary skill in the art would have recognized that Park already teaches light sources with wavelengths in the red visible light range (630 nm) and infrared light range.  One of ordinary skill in the art would have also recognized that Park teaches that the light sources can be organized in a circular form (e.g., ring shape).  One of ordinary skill in the art would also recognize that Park teaches and provides motivation for combining light sources with two or more kinds of wavelengths in order to provide light that is suitable for the state of the skin.  Although Park does not specifically teach the claimed pattern of first and second light sources, it would have been obvious to one of ordinary skill in the art before the 
Therefore, claim 9 is unpatentable over Park.

Regarding claim 10, Park renders obvious the skin care device of claim 9, as indicated hereinabove.  Park also teaches the limitations of instant claim 10, that is wherein the skin care device is further comprising a controller controlling voltage to be applied to the first light source unit and the second light source unit selectively or simultaneously (paragraph [0132] – if a plurality of light emitting devices are installed, light of two or more kinds of wavelengths is distributed on the other side of the light transmission body, and the light having a wavelength suitable for the state of the skin to be managed can be irradiated when the light emitting device is controlled to be turned on and off by the control unit).  Therefore, claim 10 is unpatentable over Park.

Allowable Subject Matter
Claims 2 and 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to dependent claim 2, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Park) does not teach wherein the skin measurement sensor includes a Bioelectric Impedance Analysis (BIA) sensor.  The sensor of Park is a temperature sensor capable of measuring the temperature of the brush that is thermally connected to the brush and electrically connected to the control unit, in order to measure the temperature of the skin.  Lee, et al. (KR 100787874) teaches sensors that perform Bioelectric Impedance Analysis (BIA) for a skin care device (see page 4 of WIPO English Translation attached to the File Wrapper), however there is no motivation found in Park to support such a sensor replacing or being included in Park’s skin care device.  There is also no clear motivation found in Lee for implementing such a sensor in Park, as Lee does not appear to consider the dissipation of heat or the feature of a heat transfer bracket, as Park teaches and the instant claims teach.  No other prior art could be found that teaches or renders obvious this limitation of instant claim 2.

With regards to dependent claim 4, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Park) does not teach wherein the skin measurement sensor is mounted on the second board by passing through a second hole formed in the first board.  Park does teach two different boards (elements 171 and 171A; paragraphs [0102]-[0104]).  However, Park does not teach a second hole in the first board that allows the skin measurement sensor to be mounted on the second board.  No motivation was found in Park to render this limitation obvious 

With regards to dependent claim 5, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Park) does not teach a conductive heat radiation contact portion provided to both sides of the first board.  Park does teach (Figure 5, elements 121, 125, 126, and 128) a temperature control unit that includes a Peltier element, a heat sink, a heat sink body, and a plurality of heat radiation fins formed on either side of the heat sink body (paragraphs [0089]-[0090]).  However, Park does not teach wherein these heat radiation components are provided on both sides of the first board.  In fact, these heat radiation elements are only found on one side of the first board.  No motivation in Park could be found to include the heat radiation elements on both sides of the first board.  No other prior art could be found that teaches or renders obvious this limitation of instant claim 5.  Claim 6 also contains allowable subject matter due to its dependency on claim 5.

With regards to dependent claim 7, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Park) does not teach wherein the light transfer bracket is formed in an inside area of the heat transfer bracket.  The elements of the light transfer bracket in Park (Figure 3, elements 16 – light irradiator, 161 – light emitting element, 162 – light transmitting body, 163 – light transmitting pin) are actually formed on the outside of the elements of the heat transfer bracket of Park (Figure 5, elements 12 – temperature control unit, 121 – Peltier element, heat sink, 126 – heat sink body, 128 – heat dissipation fins).  There is no motivation provided by Park that renders obvious to one of ordinary skill in the art that the light transfer bracket would be formed in an inside are of the heat transfer bracket.  No other prior art could be found that teaches or renders obvious this limitation of instant claim 7.  Claim 8 also contains allowable subject matter due to its dependency on claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beckman, et al. (U.S PGPub No. 2015/0112411) teaches devices with high-power light-emitting diodes (LEDs) for use in human and/or animal phototherapy applications.  Jo, et al. (KR 101504885) teaches a skin care device that provides heat and near-infrared rays to the skin by a heating jade.  Altshuler, et al. (BR PI 0713109) teaches a manual photocosmetic device that can be used to apply electromagnetic radiation to the skin.  Lum, et al. (U.S PGPub No. 2012/0022618) teaches a high-powered light emitting diode (LED) phototherapy device.  O’Neil et al. (U.S PGPub No. 20100196343) teaches compositions, methods, devices, and systems for skin care.  Lee, et al. (KR 100787874) teaches a multi-functional skin care device.  Neev (U.S PGPub No. 2006/0074468) teaches a device and method for treating skin disorders with thermal energy.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792